Citation Nr: 0701111	
Decision Date: 01/12/07    Archive Date: 01/24/07

DOCKET NO.  05-08 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to 
establish basic eligibility for entitlement to VA death 
pension benefits.

ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the 
VARO in Manila, the Republic of the Philippines, that 
determined new and material evidence adequate to reopen a 
claim for VA death pension benefits had not been submitted.  

The appellant is seeking entitlement to VA death pension 
benefits as a widow of an individual who had recognized 
guerrilla service from September 1943 to June 1946.


FINDINGS OF FACT

1.  In a December 2000 decision, the RO denied a claim for 
service connection for the cause of the appellant's husband's 
death for accrued benefits purposes.  The appellant did not 
appeal this determination.

2.  In October 2004, the appellant submitted a request to 
reopen her claim.

3.  Evidence received since the December 2000 determination 
is cumulative of evidence then of record; does not tend to 
show that the appellant's husband had the requisite 
qualifying military service; and does not raise a reasonable 
possibility of substantiating the claim.  


CONCLUSION OF LAW

Evidence received since the December 2000 decision in 
connection with the claim to reopen basic eligibility for 
entitlement to death pension benefits is not new and 
material, and the claim for this benefit is not reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156 
(2006).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (2002).  This legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2006).  The intended effect of the 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.  

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefit being sought.  The January 2005 statement of the case 
and supplemental statements of the case dated in February 
2005, April 2005, and May 2005, informed the claimant of the 
information and evidence necessary to warrant entitlement to 
the benefits sought.  Moreover, in a November 2004 
communication, the claimant was advised of the types of 
evidence VA would assist her in obtaining as well as her own 
responsibilities with regard to identifying relevant 
evidence.  She was informed what constituted new and material 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370, (2002).

At this point, the Board acknowledges the judicial holding in 
Pelea v. Nicholson, 19 Vet. App. 296 (2005) as it pertains to 
VCAA notice in a case where there is a question as to the 
validity of service.  In Pelea, the United States Court of 
Appeals for Veterans Claims (Court) found that VCAA notice in 
that particular case was inadequate because the VCAA letter 
only informed the appellant of the evidence necessary to 
substantiate the underlying benefit claim, not the evidence 
necessary to establish valid service.  However, in the 
present case, a longitudinal review of the evidence shows 
that the appellant is fully aware of the types of evidence 
necessary to establish valid service.  She was specifically 
told in the November 2004 communication that basic 
eligibility to nonservice-connected death pension might be 
shown to exist if a veteran served in a regular component of 
the active military, naval, or air service of the United 
States Armed Forces for a period of ninety (90) days or more, 
one day of which had to have been during wartime.  She was 
told that service with the Commonwealth Army, including the 
recognized guerrillas, or the New Philippine Scouts did not 
meet that requirement.  The Board finds that the appellant in 
this case is not at a disadvantage because she received 
notice as to the types of evidence necessary to show valid 
service.

Also, the Board notes during the pendency of this appeal, on 
March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  This case held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1) Veterans' status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service 
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Although the 
present appeal involves entitlement to VA death pension 
benefits, VA believes that the same analysis can be 
analogously applied to this appeal.

In the instant appeal, the threshold and determinative 
question is whether the appellant's deceased spouse had valid 
service for VA benefit purposes.  As hereinafter explained, 
the types of service which qualify various VA benefits are 
defined by statute and regulation.  The Board is bound by the 
law.  In the instant case, the appellant was provided with 
notice of what type of information and evidence was needed to 
show valid service.  Although she may not have been furnished 
notice regarding the effective date of any award, the Board 
finds no prejudice to her in proceeding with an issuance of a 
final decision at this time.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the RO, the Board must 
consider whether the appellant has been prejudiced thereby).  
Since the determination of the Board at this time is that 
there has been no new and material evidence to reopen the 
claim, there is no award and thus no prejudice to the 
appellant by reason of any failure to furnish notice 
regarding evidence necessary to establish an effective date.  
Moreover, to the extent that the outcome in this case is 
dictated as a matter of law, there is also no resulting 
prejudice to the appellant due to failure to furnish 
effective date notice.  

The Board notes that certain revised regulations pertaining 
to Filipino veterans and their beneficiaries became effective 
February 16, 2006.  See 71 Fed. Reg. 8,215 (February 16, 
2006).  While those regulations were published and became 
effective during the pendency of this appeal, they were not 
applied to the present claim as this case was certified to 
the Board prior to the promulgation of the regulations.  A 
review of the revised regulations, however, does not disclose 
any pertinent change that would affect the outcome of this 
decision.  A remand for the purpose of advising the appellant 
of the revised regulations consequently is not warranted.

In sum, the Board finds that all notice required by VCAA and 
its implementing regulations were furnished to the appellant 
and no useful purpose will be served by delaying appellate 
review.

The Board also finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulation.  The Board notes that in an April 2005 
communication the appellant stated that she had no more 
evidence to submit.  She wanted her appeal certified to the 
Board immediately.  Under these circumstances, the Board 
finds that the record as it stands includes sufficient 
competent evidence to decide the claim.  See 38 C.F.R. 
§ 3.159(c)(4).  No additional pertinent evidence has been 
identified by the appellant as relevant to the issue on 
appeal.  Therefore, the Board finds no further action is 
necessary to assist her with the claim.  

Analysis

The appellant seeks VA death pension benefits based on her 
deceased husband's military service.  According to the 
evidence of record, her spouse died in June 1998.  In order 
to qualify for the death benefits she seeks, she must 
establish that her deceased husband had qualifying service.  
Controlling statutory law provides that only certain military 
service is considered qualifying service for such benefits.  
She claims VA benefits as a surviving spouse of a veteran.  
The term 'veteran' means a person who served in the active 
military, naval, or air service and who was discharged or 
released under conditions other than dishonorable.  38 C.F.R. 
§ 3.1(d).  The term 'veteran of any war' means any veteran 
who served in the active military, naval, or air service 
during a period of war.  38 C.F.R. § 3.1(e).  

Service prior to July 1, 1946, in the organized military 
forces of the government of the Commonwealth of the 
Philippines in the service of the Armed Forces of the United 
States (including recognized guerrilla service) is qualifying 
service for compensation, dependency, indemnity compensation, 
and burial allowance.  However, it is not qualifying service 
for VA pension benefits.  38 U.S.C.A. § 107 (West 2002); 
38 C.F.R. §§ 3.40, 3.41 (2006).

A review of the evidence of record shows that in a December 
2000 communication the appellant was informed that basic 
eligibility to nonservice-connected death pension could be 
shown to exist if a veteran served in the regular component 
of the active military, naval, or air service of the United 
States Armed Forces for a period of ninety (90) days or more, 
one day of which must have been during wartime.  Service with 
the Commonwealth Army, including the recognized guerrillas 
did not meet that requirement.  Service records show that he 
served as a recognized guerrilla from September 1, 1943 to 
June 18, 1946.

Generally, a final VA rating decision may not be reopened and 
allowed, and a claim based on the same factual basis may not 
be considered.  38 U.S.C.A. § 7105(c).  Under 38 U.S.C.A. 
§ 5108, "if new and material evidence is presented or secured 
with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim."  The United States Court of 
Appeals for the Federal Circuit has held, however, that 
evidence which is merely cumulative of other evidence in the 
record cannot be new and material even if that evidence had 
not been previously presented to the Board.  Anglin v. West, 
203 F. 3d 1343 (2000).  

"New" evidence means existing evidence not previously 
submitted to agency decision makers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  38 C.F.R. 
§ 3.156(a).  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating a claim.  Id.  

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  
However, "where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required."  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

As the appellant's claim for VA death pension benefits was 
denied in December 2000, based essentially on notice to her 
by the RO that her spouse did not have qualifying service, 
for new evidence to be material in this matter, it would have 
to tend to show that her spouse, in fact, had such qualifying 
service.  

The additional pertinent evidence received consists primarily 
of a copy of a certificate of appreciation from the United 
States Government.  This evidence is "new" in the sense it 
was not before the RO at the time of the 2000 determination.  
However, as it relates to the instant claim, the document 
does not go to show that the appellant's spouse had the 
requisite qualifying service necessary for her to be entitled 
to VA death pension benefits.  Thus, it does not relate to an 
unestablished fact necessary to substantiate the claim, and 
does not raise a reasonable possibility of substantiating the 
claim.  

In sum, while the document submitted by the appellant may be 
new, it is not material, and the claim may not be reopened.  

The Board observes that in this case it is neither shown nor 
alleged that the appellant's spouse had any additional active 
service other than that which has already been certified by 
the service department.  This certification established that 
the appellant's spouse only had recognized guerrilla service.  
The controlling regulation, 38 C.F.R. § 3.203, makes this 
determination binding; and the Court has held that a service 
department determination as to whether or not an individual 
had qualifying service is binding on VA.  See Duro v. 
Derwinski, 2 Vet. App. 530 (1992); Dacoron v. Brown, 4 Vet. 
App. 115 (1993).  Here, the appellant has provided no 
evidence that would warrant a request for recertification of 
her spouse's service.  See Sarmiento v. Brown, 7 Vet. 
App. 80, 85 (1994).  

The Board finds that the appellant has not submitted new and 
material evidence to reopen her claim.  She has not submitted 
any qualifying official evidence of service nor has she 
submitted evidence relevant to changing the results of the 
service department's negative certification.  The Board finds 
the evidence added to the record subsequent to the 2000 
rating decision, by itself or when considered with previous 
evidence of record, does not raise a reasonable possibility 
of substantiating the claim.  Accordingly, the claim of 
entitlement to basic eligibility for VA death pension 
benefits has not been reopened.  38 U.S.C.A. § 5108.  


ORDER

The appeal is denied.



	                        
____________________________________________
	V.L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


